Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 06/19/2020. This application was filed 06/19/2020; this application has foreign application(s) RUSSIAN FEDERATION 2019135532 11/05/2019.
Claims 1, 6, and 13 have been amended by Examiner’s AMENDMENT; Claims 2-3, and 14-15 have been cancelled, by EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 06-19-2020, 02-02-2021, 03-23-2022 have been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

USC § 101 Analysis
Claim(s) 1, 13, and dependent claims 4-12, and 16-20, is/are directed to a technical solution to a technical problem associated with training a machine learning algorithm to determine an unbiased preference parameter associated with mitigating a human assessor’s predicted bias.
Thus, based on the aforementioned analysis, claim(s) 1, 4-13, and 16-20 are patent eligible.


35 USC § 103 
Closest prior art of record, Gusev (US 2017/0293859), Non-Patent Literature, NPL, Crowdsourced Data Management: A Survey, Li, 2016, IEEE, and Non-Patent Literature, NPL, Latent Distribution Assumption for Unbiased and Consistent Consensus Modelling, Federova, 2019, arXiv, are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Amber Beckley initiated on 9 May 2022, culminating in authorization of Examiner Amendments provided on 11 May 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.











--- Claims 1, 6, and 13 have been AMENDED;
Claims 2-3, and 14-15 have been cancelled;
 by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
1. (CURRENTLY AMENDED) A computer-implemented method for selecting a label from a plurality of labels received for a comparison task executed within a computer-implemented crowd-sourced environment, the method being executed by a server, the method comprising: 
receiving, by the server, the plurality of labels having been selected by a plurality of assessors of the computer-implemented crowd-sourced environment, each of the label included within the plurality of labels being indicative of a given assessor’s perceived preference of a first object of the comparison task over a second object of the comparison task; 
analyzing, by the server, the comparison task to determine a set of latent biasing features associated with the first object and the second object, the set of latent biasing features comprising one or more latent features within the comparison task having a possibility of affecting preference perception of the first object over the second object by at least a portion of the plurality of human assessors;
training a Machine Learning Algorithm (MLA) to determine an unbiased preference parameter based on a respective latent score parameter for the first object and the second object, a predicted bias probability parameter for the given assessor and a predicted bias degree parameter for the given assessor;
executing, by the server, the MLA wherein the MLA is configured to, for the given assessor of the plurality of human assessors, a generative process comprising:
generating [[a]] the respective latent score parameter for the first object and the second object, the respective latent score parameter indicative of a probable offset between the given assessor’s perceived preference and an unbiased preference parameter of the first object over the second object, the probable offset being due to at least some of the set of latent biasing features; 
generating [[a]] the predicted bias probability parameter for the given assessor, the predicted bias probability parameter being indicative of a probability that the given assessor’s perceived preference is one of biased and unbiased;
generating [[a]] the predicted bias degree parameter for the given assessor, the predicted bias degree parameter being indicative of a degree of bias that the given assessor has towards the set of latent biasing features; wherein
the MLA is trained to generate the respective latent score parameters, the predicted bias probability parameter and the predicted bias degree parameter based on a logarithmic formula: 
            
                L
                =
                
                    
                        ∑
                        
                            (
                            
                                
                                    w
                                
                                
                                    k
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                            ,
                            ,
                            
                                
                                    d
                                
                                
                                    j
                                
                            
                            )
                            ∈
                            P
                        
                        
                            ∞
                        
                    
                    
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        f
                                        
                                            
                                                
                                                    
                                                        γ
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        +
                                        (
                                        1
                                        -
                                        f
                                        (
                                        
                                            
                                                γ
                                            
                                            
                                                k
                                            
                                        
                                        )
                                        )
                                        f
                                        (
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        k
                                                        i
                                                        j
                                                        ,
                                                    
                                                
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        
[AltContent: connector]            
wherein: 
L is a likelihood of observed comparison under the generative process based on the latent score parameter of the objects, bias probability parameter and bias degree parameter for each assessor; 
wk is the given assessor; 
di is the first object from the comparison task for the given assessor wk which was preferred over the second object dj ; 
P is the plurality of labels selected by the plurality of assessors; 
            
                
                    
                        γ
                    
                    
                        k
                    
                
            
         is the predicted bias probability parameter; 
si and sj correspond to the latent score parameter of the first and second object respectively, the unbiased preference parameter being a logistic function of their difference; 
xkij is the set of latent biasing features; 
 rk is the predicted bias degree parameter; wherein
[AltContent: connector][AltContent: connector] maximizing the logarithmic formula by maximizing formula:
            
                T
                =
                L
                +
                λ
                R
                =
                
                    
                        ∑
                        
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            k
                                        
                                    
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            ∈
                            P
                        
                        
                            ∞
                        
                    
                    
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        f
                                        
                                            
                                                
                                                    
                                                        γ
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                1
                                                -
                                                f
                                                
                                                    
                                                        
                                                            
                                                                Y
                                                            
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        k
                                                        i
                                                        j
                                                    
                                                
                                                ,
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        )
                                    
                                
                                +
                                λ
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            j
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                log
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        f
                                                        
                                                            
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        0
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                log
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        f
                                                        
                                                            
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        0
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            wherein:
            T is a target function that is maximized;
            
                λ
            
         is a regularization parameter; 
R is a regularization term; 
            
                
                    
                        s
                    
                    
                        0
                    
                
            
         is a latent score parameter of a virtual object; and
generating the unbiased preference parameter based on [[a]] the logistic function of the respective latent score parameters;

using, by the server, the unbiased preference parameter as the label for the comparison task for the given assessor.
2. (CANCELED) 
3. (CANCELED) 
4. (ORIGINAL) The method of claim 1, wherein the comparison task is a pairwise comparison task. 
5. (ORIGINAL) The method of claim 1, wherein the analyzing the comparison task is executed prior to receiving the plurality of labels. 
6. (CURRENTLY AMENDED) The method of claim [[2]] 1, wherein the set of latent biasing features include at least one of: 
            a font size associated with the first object and the second object respectively; 
an image size associated with the first object and the second object respectively; and
a positioning associated with the first object and the second object respectively. 
7. (ORIGINAL) The method of claim 6, the method further comprising: 
for a given latent biasing feature included within the set of latent biasing feature, generating a latent feature vector, the latent feature vector being indicative of at least one of: 
            a presence of the given latent feature within the comparison task; 
            absence of the given latent feature within the comparison task.
8. (ORIGINAL) The method of claim 7, wherein the given latent biasing feature within the set of latent biasing features xkij corresponds to: 
	a first value if the given latent feature is present within the first object only; 
	a second value if the given latent feature is present within the second object only; 
a third value if the given latent feature is present within both, or absent in both the first object and the second object.
9. (ORIGINAL) The method of claim 1, wherein the unbiased preference parameter is indicative of an actual preference of the given assessor that is not affected by the set of latent biasing features. 
10. (ORIGINAL) The method of claim 1, further comprising aggregating one or more unbiased preference parameters each associated with a respective assessor of the plurality of human assessors. 
11. (ORIGINAL) The method of claim 10, wherein the MLA is a first MLA, and the method further comprising using the aggregated one or more unbiased preference parameters for training a second MLA.
12. (ORIGINAL) The method of claim 1, wherein which one of the set of latent biasing feature has the possibility of affecting preference perception of the first object over the second object is a priori unknown. 
13. (CURRENTLY AMENDED) A system for selecting a label from a plurality of labels received for a comparison task executed within a computer-implemented crowd-sourced environment, the system comprising a server, the server comprising a processor configured to:
receive the plurality of labels having been selected by a plurality of assessors of the computer-implemented crowd-sourced environment, each of the label included within the plurality of labels being indicative of a given assessor’s perceived preference of a first object of the comparison task over a second object of the comparison task; 
analyze the comparison task to determine a set of latent biasing features associated with the first object and the second object, the set of latent biasing features comprising one or more latent features within the comparison task having a possibility of affecting preference perception of the first object over the second object by at least a portion of the plurality of human assessors;
train a Machine Learning Algorithm (MLA) to determine an unbiased preference parameter based on a respective latent score parameter for the first object and the second object, a predicted bias probability parameter for the given assessor and a predicted bias degree parameter for the given assessor;

execute , the MLA being configured to, for the given assessor of the plurality of human assessors, a generative process to:
generate [[a]] the respective latent score parameter for the first object and the second object, the respective latent score parameter indicative of a probable offset between the given assessor’s perceived preference and an unbiased preference parameter of the first object over the second object, the probable offset being due to at least some of the set of latent biasing features; 
generate [[a]] the predicted bias probability parameter for the given assessor, the predicted bias probability parameter being indicative of a probability that the given assessor`s perceived preference is one of biased and unbiased;
generate [[a]] the predicted bias degree parameter for the given assessor, the predicted bias degree parameter being indicative of a degree of bias that the given assessor has towards the set of latent biasing features; 
wherein:
[AltContent: connector]the MLA is trained to generate the respective latent score parameters, the predicted bias probability parameter and the predicted bias degree parameter based on a logarithmic formula: 
            
                L
                =
                
                    
                        ∑
                        
                            (
                            
                                
                                    w
                                
                                
                                    k
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                            ,
                            ,
                            
                                
                                    d
                                
                                
                                    j
                                
                            
                            )
                            ∈
                            P
                        
                        
                            ∞
                        
                    
                    
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        f
                                        
                                            
                                                
                                                    
                                                        γ
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        +
                                        (
                                        1
                                        -
                                        f
                                        (
                                        
                                            
                                                γ
                                            
                                            
                                                k
                                            
                                        
                                        )
                                        )
                                        f
                                        (
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        k
                                                        i
                                                        j
                                                        ,
                                                    
                                                
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        
wherein:  
L is a likelihood of observed comparison under the generative process based on the latent score parameter of the objects, bias probability parameter and bias degree parameter for each assessor; 
wk is the given assessor; 
di is the first object from the comparison task for the given assessor wk which was preferred over the second object dj ; 
P is the plurality of labels selected by the plurality of assessors; 
            
                
                    
                        γ
                    
                    
                        k
                    
                
            
         is the predicted bias probability parameter; 
si and sj correspond to the latent score parameter of the first and second object respectively, the unbiased preference parameter being a logistic function of their difference; 
xkij is the set of latent biasing features; 
 rk is the predicted bias degree parameter; 
[AltContent: connector][AltContent: connector]maximize the logarithmic formula by a maximizing formula:
            
                T
                =
                L
                +
                λ
                R
                =
                
                    
                        ∑
                        
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            k
                                        
                                    
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            ∈
                            P
                        
                        
                            ∞
                        
                    
                    
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        f
                                        
                                            
                                                
                                                    
                                                        γ
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                1
                                                -
                                                f
                                                
                                                    
                                                        
                                                            
                                                                Y
                                                            
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        k
                                                        i
                                                        j
                                                    
                                                
                                                ,
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        )
                                    
                                
                                +
                                λ
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            j
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                log
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        f
                                                        
                                                            
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        0
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                log
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        f
                                                        
                                                            
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        0
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        s
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
        wherein:             T is a target function that is maximized;
            
                λ
            
         is a regularization parameter;
R is a regularization term; 
So is a latent score parameter of a virtual object; and
generate the unbiased preference parameter based on [[a]] the logistic function of the respective latent score parameters;

use the unbiased preference parameter as the label for the comparison task for the given assessor.
14. (CANCELED)
15. (CANCELED)
16. (ORIGINAL) The system of claim 13, wherein the comparison task is a pairwise comparison task. 
17. (ORIGINAL) The system of claim 13, wherein the processor is configured to analyze the comparison task prior to receiving the plurality of labels. 
18. (ORIGINAL) The system of claim 17, wherein the set of latent biasing features include at least one of: 
            a font size associated with the first object and the second object respectively; 
an image size associated with the first object and the second object respectively; and
a positioning associated with the first object and the second object respectively. 
19. (ORIGINAL) The system of claim 18, the processor being further configure to: 
for a given latent biasing feature included within the set of latent biasing feature, generate a latent feature vector, the latent feature vector being indicative of at least one of: 
            a presence of the given latent feature within the comparison task; 
            absence of the given latent feature within the comparison task.
20. (ORIGINAL) The system of claim 19, wherein the given latent biasing feature within the set of latent biasing features xkij corresponds to: 
	a first value if the given latent feature is present within the first object only; 
	a second value if the given latent feature is present within the second object only; 
a third value if the given latent feature is present within both, or absent in both the first object and the second object.


Allowable Subject Matter
Claims 1, 4-13 and 16-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Gusev (US 2017/0293859), Non-Patent Literature, NPL, Crowdsourced Data Management: A Survey, Li, 2016, IEEE, and Non-Patent Literature, NPL, Latent Distribution Assumption for Unbiased and Consistent Consensus Modelling, Federova, 2019, arXiv disclose the mitigation of biases of crowdsourced assessors by employing iterative methods based on latent scores associated with crowdsourced assessor comparisons and qualities of each assessor, they do not teach: 
“receiving, by the server, the plurality of labels having been selected by a plurality of assessors of the computer-implemented crowd-sourced environment, each of the label included within the plurality of labels being indicative of a given assessor’s perceived preference of a first object of the comparison task over a second object of the comparison task; 
analyzing, by the server, the comparison task to determine a set of latent biasing features associated with the first object and the second object, the set of latent biasing features comprising one or more latent features within the comparison task having a possibility of affecting preference perception of the first object over the second object by at least a portion of the plurality of human assessors;
training a Machine Learning Algorithm (MLA) to determine an unbiased preference parameter based on a respective latent score parameter for the first object and the second object, a predicted bias probability parameter for the given assessor and a predicted bias degree parameter for the given assessor;
executing, by the server, the MLA wherein the MLA is configured to, for the given assessor of the plurality of human assessors, a generative process comprising:
generating [[a]] the respective latent score parameter for the first object and the second object, the respective latent score parameter indicative of a probable offset between the given assessor’s perceived preference and an unbiased preference parameter of the first object over the second object, the probable offset being due to at least some of the set of latent biasing features; 
generating [[a]] the predicted bias probability parameter for the given assessor, the predicted bias probability parameter being indicative of a probability that the given assessor’s perceived preference is one of biased and unbiased;
generating [[a]] the predicted bias degree parameter for the given assessor, the predicted bias degree parameter being indicative of a degree of bias that the given assessor has towards the set of latent biasing features; wherein
the MLA is trained to generate the respective latent score parameters, the predicted bias probability parameter and the predicted bias degree parameter based on a logarithmic formula: 
                
                    L
                    =
                    
                        
                            ∑
                            
                                (
                                
                                    
                                        w
                                    
                                    
                                        k
                                    
                                
                                ,
                                
                                    
                                        d
                                    
                                    
                                        i
                                    
                                
                                ,
                                ,
                                
                                    
                                        d
                                    
                                    
                                        j
                                    
                                
                                )
                                ∈
                                P
                            
                            
                                ∞
                            
                        
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            f
                                            
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            f
                                            
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            +
                                            (
                                            1
                                            -
                                            f
                                            (
                                            
                                                
                                                    γ
                                                
                                                
                                                    k
                                                
                                            
                                            )
                                            )
                                            f
                                            (
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            k
                                                            i
                                                            j
                                                            ,
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    
                
            
[AltContent: connector]            
wherein: 
L is a likelihood of observed comparison under the generative process based on the latent score parameter of the objects, bias probability parameter and bias degree parameter for each assessor; 
wk is the given assessor; 
di is the first object from the comparison task for the given assessor wk which was preferred over the second object dj ; 
P is the plurality of labels selected by the plurality of assessors; 
                        
                            
                                
                                    γ
                                
                                
                                    k
                                
                            
                        
                     is the predicted bias probability parameter; 
si and sj correspond to the latent score parameter of the first and second object respectively, the unbiased preference parameter being a logistic function of their difference; 
xkij is the set of latent biasing features; 
 rk is the predicted bias degree parameter; wherein
[AltContent: connector][AltContent: connector] maximizing the logarithmic formula by maximizing formula:
                
                    T
                    =
                    L
                    +
                    λ
                    R
                    =
                    
                        
                            ∑
                            
                                
                                    
                                        
                                            
                                                w
                                            
                                            
                                                k
                                            
                                        
                                        ,
                                        
                                            
                                                d
                                            
                                            
                                                i
                                            
                                        
                                        ,
                                        ,
                                        
                                            
                                                d
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                ∈
                                P
                            
                            
                                ∞
                            
                        
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            f
                                            
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            f
                                            
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    1
                                                    -
                                                    f
                                                    
                                                        
                                                            
                                                                
                                                                    Y
                                                                
                                                                
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            f
                                            (
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            k
                                                            i
                                                            j
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                    +
                                    λ
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                j
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    log
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            f
                                                            
                                                                
                                                                    
                                                                        
                                                                            s
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            s
                                                                        
                                                                        
                                                                            0
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    log
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            f
                                                            
                                                                
                                                                    
                                                                        
                                                                            s
                                                                        
                                                                        
                                                                            0
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            s
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
            wherein:
            T is a target function that is maximized;
                        
                            λ
                        
                     is a regularization parameter; 
R is a regularization term; 
                        
                            
                                
                                    s
                                
                                
                                    0
                                
                            
                        
                     is a latent score parameter of a virtual object; and
generating the unbiased preference parameter based on [[a]] the logistic function of the respective latent score parameters;

using, by the server, the unbiased preference parameter as the label for the comparison task for the given assessor”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 13, and dependent claim(s) 4-12, and 16-20 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art:


    PNG
    media_image1.png
    1062
    1633
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682